       Case 1:19-cv-01903-RA-KHP Document 53
                                          52 Filed 02/02/21
                                                   02/01/21 Page 1 of 1
                             PARKER HANSKI LLC
                                40 WORTH STREET, 10TH FLOOR
                                 NEW YORK, NEW YORK 10013
                                    PHONE: 212.248.7400
                                    FAX:   212.248.5600
                                 Contact@ParkerHanski.com

                                                             February 1, 2021
Via ECF
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York

       Re:     Steven Nachshen v. 53-55 West 21ST Owner LLC and New Lounge 4324, LLC

               Docket No. 1:19-cv-01903 (RA)(KHP)

Dear Judge Abrams:

       It is with great sadness that we write to inform the Court that plaintiff Steven Nachshen
passed away on January 29, 2021. At this point in time, we are not able to identify a
representative of Steven Nachshen’s estate, if any, who may be substituted on his behalf.
Accordingly, we respectfully request that Your Honor stay this action and for plaintiff's counsel
to submit a status letter to the Court by April 30, 2021 concerning the appointment of a
representative of Mr. Nachshen’s estate and the prosecution of this case.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.




                                               Application granted.
                                               SO ORDERED.




                                               ________________________
                                               Ronnie Abrams, U.S.D.J.
                                               February 2, 2021
